Title: To George Washington from James Gibbon, 26 March 1787
From: Gibbon, James
To: Washington, George



Dr sir
Petersburgh Virga March 26th 1787

I am very sorry at this late period of time to trouble you particularly as all your officiall business has ceas’d so long; Your opinion will nevertheless avail sufficiently. A Demand, I long since made to the commissioner of accts

for the army, for what I consider’d my due (the commutation) has remaind undetermind till now, owing chiefly to my business confining me at this place so as to prevent a personall application at N. York—The nature of my demand is briefly this, which I submitt to yr justice & altho you can now, be furnish’d with no other than my own assertions as testimony I flatter myself, as they are founded in propriety, they will have some weight[.] at the time of the revolt of the Penna line I was on furlough in Phila. labouring under the appearances of a consumption so much as to render my doing duty impracticable. The design of my furlough was, to seek an oppt. of Going to the W. Indies which I was advis’d to by Dr Rush to whom I had apply’d and whose certificate, descriptive of my situation, Genl Knox or Mr Pierce are now posses’d of—Previous to my effecting my purpose, the revolt took place—I imediatly joind the troops at Prince Town where I remaind till turn’d out by order of theeir board of Sergeants and then join’d my brother officers at Penny town partaking in the kind of Duty there perform’d for our mutual saf’ty in which time my disorder increas’d so as to oblige my returning to Phila. tho ⟨there⟩, with a piece of duty assign’d me by the late Govr Reeid which was perform’d: my disorder still increasing an immediate change of climate was advis’d as absolutly indispensable and an oppt. offering of going to martinique I embrac’d it, having abt the time of my departure sent the resignation of a regimentall commission, as I then held it and a brevett tho acting solely under the latter—my holding the former I consider’d as of little avail as a rearangment was abt to & did take place by which I shou’d have been put on the Supernumery list—The act of Congress accompanying the brevett is in the opinion of Mr Pierce to whom Congress referr’d the claim competent to the admission of it—he, however as a public officer wishing to eir on the Safe side has recommended my obtaining yr opinion on the Subject—this sir, as I consider my claim strictly just, I flatter myself you will take the trouble to give me by letter—I’m far from wishing to take advantage of the publick nor is my claim founded upon precedents which have pass’d, of less propriety. Im sir with great respect & esteem Yr Most Obt

J. Gibbon



⟨It⟩ is hardly necessary to observe sir, that exte⟨nded⟩ furloughs were seldon denied at Head Quarters under circumstances of this kind and that the trouble I put you to wou’d not have been necessary had it been in my power, previous to departure, for the W. Indies, to have made the application.

